Exhibit 10.15

EXECUTION VERSION

FIRST AMENDMENT TO

STOCK PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT, dated as of December 21, 2007
(this “Amendment”), is made and entered into by and between Stora Enso Oyj, a
corporation incorporated under the Laws of the Republic of Finland (“Seller”),
Stora Enso North America Inc., a Delaware corporation (the “Company“), and
NewPage Holding Corporation, a Delaware corporation (“Purchaser“). Capitalized
terms used herein but otherwise not defined shall have the meaning given to such
terms in the Purchase Agreement (as defined below).

WHEREAS, Seller, the Company and Purchaser have entered into that certain Stock
Purchase Agreement, dated as of September 20, 2007 (the “Purchase Agreement”),
which contemplates that Seller will sell to Purchaser, and Purchaser shall
purchase from Seller, all of the issued and outstanding Shares, upon the terms
and subject to the conditions set forth in the Purchase Agreement; and

WHEREAS, Seller, the Company and Purchaser desire to amend the Purchase
Agreement as set forth below;

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENT TO PURCHASE AGREEMENT

Section 1.1 Amendment to the Recitals. The recitals to the Purchase Agreement
are amended and restated in their entirety as follows:

“WHEREAS, Seller is the record and beneficial owner of all of the issued and
outstanding common stock of the Company, par value $1.00 (the “Shares“);

WHEREAS, the Shares represent all of the issued and outstanding equity interests
in the Company;

WHEREAS, the Parties desire to enter into this Agreement pursuant to which
Seller shall sell to Purchaser, and Purchaser and its Affiliates shall purchase
from Seller in accordance with Section 1.06, all of the Shares, on the terms and
conditions set forth herein;

WHEREAS, prior to the Closing, Purchaser will cause to be formed NewPage Group
Inc., a Delaware corporation (“Holdco”), that (i) will enter into a contribution
agreement with Escanaba Timber LLC (“Escanaba”) pursuant to which Escanaba will
contribute to Holdco all of the outstanding common stock of Purchaser in
exchange for 45,288,000 shares of common stock of Holdco (representing as of the
Closing, 80.1% of the outstanding Holdco Shares (not taking into account any
additional equity issued by Holdco to management of NewPageCo from and after
Closing pursuant to the Holdco’s 2008 Management Incentive Plan)) pursuant to
Section

 

1



--------------------------------------------------------------------------------

351 of the Code and (ii) concurrently with the Closing issue to Seller the
Holdco Shares and the Holdco Note and the parties hereto will treat such
transactions as exchanges pursuant to Section 351 of the Code;

WHEREAS, concurrently with the execution of this Agreement as of September 20,
2007, and as a condition and inducement to Seller’s willingness to enter into
this Agreement as of September 20, 2007, Sponsor provided the Guarantee in favor
of Seller;

WHEREAS, as a condition and inducement to the Parties’ willingness to amend this
Agreement as of December 21, 2007, the Parties have entered into an Amended and
Restated Transition Services Agreement (the “Amended and Restated Transition
Services Agreement“) and an Amended and Restated Intellectual Property
Agreement, each dated as of December 21, 2007 (the “Amended and Restated
Intellectual Property Agreement“); and

WHEREAS, (i) at the Closing, Holdco, Seller and the other holders of Holdco
common stock will enter into the Securityholders Agreement, substantially in the
form attached hereto as Exhibit B (the “Securityholders Agreement“), and
(ii) prior to the Closing, Seller and/or one or more of its Subsidiaries will
enter into (x) a Pulp Supply Agreement containing the terms attached hereto as
Exhibit C (the “Pulp Supply Agreement“) and (y) those agreements related to
Corenso North America Corp., a wholly owned Subsidiary of Seller (“Corenso”)
contemplated by Exhibit F (together, the “Corenso Agreements“).

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, each Party hereby agrees as
follows:”

Section 1.2 Amendment of Section 1.01. Section 1.01 of the Purchase Agreement is
hereby amended and restated in its entirety as follows:

“SECTION 1.01 Sale and Purchase of Shares. Upon the terms and subject to the
conditions set forth in this Agreement and in accordance with Section 1.06(b)
hereto, Seller agrees to sell, assign, transfer and deliver to Holdco and
NewPageCo at Closing, and Purchaser agrees to cause Holdco and NewPageCo to
purchase and accept delivery from Seller of, all of the Shares, which Shares
shall constitute all of the outstanding equity securities of the Company, free
and clear of all Liens (other than Liens created by this Agreement and those
Liens created by Purchaser or any of its Subsidiaries or pursuant to applicable
securities law restrictions).”

Section 1.3 Amendment of Section 1.02. Section 1.02 of the Purchase Agreement is
hereby amended and restated in its entirety as follows:

“SECTION 1.02 Consideration. (a) As consideration for the Shares, the Purchaser
shall:

(i) cause NewPageCo to pay to Seller, in the manner described herein, an amount
of cash equal to (the “Cash Purchase Price“):

(A) $1,500,000,000 (the “Base Purchase Price“),

 

2



--------------------------------------------------------------------------------

(B) minus the Final Closing Date Net Indebtedness,

(C) plus the Final Working Capital Adjustment, and

(ii) cause Holdco to issue, transfer and deliver to Seller 11,251,326 newly
issued shares of Common Stock, par value $0.01 per share, of Holdco (the “Holdco
Shares“) (representing as of the Closing, 19.9% of the outstanding Holdco Shares
(not taking into account any additional equity issued by Holdco to management
from and after the Closing pursuant to Holdco’s 2008 Management Incentive
Plan)), free and clear of Liens (other than Liens created by the Securityholders
Agreement and those Liens created by Seller or any of its Subsidiaries or
pursuant to applicable securities law restrictions), such that the equity
capitalization of Holdco as of the completion of the Closing on the Closing
Date, on both outstanding and fully diluted bases are as set forth in Exhibit D;
and

(iii) cause Holdco to issue to Seller a promissory note in the form attached
hereto as Exhibit E (the “Holdco Note”).

(b) Not less than three Business Days prior to Closing, Seller shall prepare and
deliver to Purchaser a certificate that sets forth Seller’s good faith estimate
(together with reasonably detailed back-up data to support such estimate) of
(i) the Closing Date Net Indebtedness (such estimate, the “Estimated Closing
Date Net Indebtedness“) and (ii) the Working Capital Adjustment (such estimate,
the “Estimated Working Capital Adjustment“). The Estimated Closing Date Net
Indebtedness and the Estimated Working Capital Adjustment shall be prepared in
accordance with the methodologies for preparing the Final Closing Date Net
Indebtedness and the Final Working Capital Adjustment. During the preparation
and calculation of the Estimated Closing Date Net Indebtedness and Estimated
Working Capital Adjustment, Seller shall, and shall cause its Subsidiaries, to
afford Purchaser a reasonable opportunity to review the preparation of Estimated
Closing Date Net Indebtedness and Estimated Working Capital Adjustment.

(c) At Closing, (i) Purchaser shall cause NewPageCo to deliver to Seller, an
amount in cash (such amount, the “Estimated Cash Purchase Price”) equal to
(x) the Base Purchase Price minus (y) the Estimated Closing Date Net
Indebtedness plus (z) the Estimated Working Capital Adjustment. Such payment
shall be made at the Closing by wire transfer of immediately available U.S.
funds to an account to be specified in a written notice delivered by Seller to
Purchaser at least three Business Days prior to the Closing.

(d) The Bridge Loan shall be extinguished by way of (i) immediately prior to the
Closing, Stora Enso North America Corp. delivering to Seller on behalf of the
Company an amount in cash equal to $90,000,000 (provided that, notwithstanding
anything herein to the contrary, such cash delivery shall be deemed not to
reduce the amount of cash included in the Closing Date Net Indebtedness) and
(ii) at Closing, Purchaser causing NewPageCo to deliver to Seller an amount in
cash equal to the Bridge Loan Amount minus $90,000,000. The payment referenced
in clause (ii) of the prior sentence shall be made at the Closing by wire
transfer of immediately available U.S. funds to an account to be specified in a
written notice delivered by Seller to Purchaser at least three Business Days
prior to the Closing.”

 

3



--------------------------------------------------------------------------------

Section 1.4 Amendment of Section 1.03. Section 1.03 of the Purchase Agreement is
hereby amended and restated in its entirety as follows:

“SECTION 1.03. Closing; Proceedings at Closing. (a) The closing of the
transactions contemplated hereby (the “Closing“) shall be held at 9:30 a.m. (New
York City time) at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue,
New York, New York on the date (such date, the “Closing Date“) that is specified
by the Parties, but no later than the fifth Business Day after the satisfaction
or waiver of the conditions set forth in Article VI of this Agreement (other
than the conditions which can only be fulfilled on the Closing Date, but subject
to the waiver or fulfillment of these conditions on such date) or at such other
place, time and/or date as the Parties may otherwise agree in writing; provided
that notwithstanding the satisfaction or waiver of the conditions set forth in
Article VI, the Parties shall not be required to effect the Closing until the
earlier of (x) a date during the Marketing Period specified by Purchaser on no
less than three Business Days’ notice to Seller and (y) the final day of the
Marketing Period, subject in each case to the satisfaction and waiver of all of
the conditions set forth in Article VI as of the date determined pursuant to
this proviso. The Closing will be deemed to have occurred as of 12:01 a.m. New
York City time on the Closing Date, except that for purposes of determining the
amounts of inventory, accounts payable and accrued payroll and benefits
attributable to any facility listed on Exhibit I as of the Closing for purposes
of Closing Date Working Capital, the Closing shall be deemed to have occurred at
the time on the Closing Date corresponding to such facility as specified on
Exhibit I.

(b) At the Closing, Purchaser shall deliver, or cause to be delivered, to
Seller:

(i) the Estimated Cash Purchase Price;

(ii) a share certificate in the name of Seller representing the Holdco Shares,
free and clear of all Liens (other than Liens created by the Securityholders
Agreement and those Liens created by Seller or any of its Subsidiaries or
pursuant to applicable securities law restrictions);

(iii) the amount, not to exceed the amount obtained by subtracting Closing Date
Net Indebtedness (other than amount owed under the Bridge Loan Agreement) from
the Base Purchase Price, owed by the Company under the Bridge Loan Agreement as
of the Closing and payable in accordance with a duly executed pay-off letter
satisfying the requirements of Section 5.17 (which amount shall be included in
Closing Date Net Indebtedness) (the “Bridge Loan Amount”) minus $90,000,000;

(iv) the certificate specified in Section 6.01(e);

(v) a certificate from Purchaser, dated as of the Closing Date, certifying that
the equity capitalization of Holdco and Purchaser upon, and after giving effect
to, the Closing is as set forth on Exhibit D hereto;

(vi) a certificate from Holdco dated as of the Closing Date, to the effect that
Holdco is not a foreign person pursuant to Treasury Regulation
Section 1.1445-2(b)(2);

 

4



--------------------------------------------------------------------------------

(vii) a receipt duly executed by Purchaser acknowledging receipt of the Shares;

(viii) a duly executed counterparty of each Related Document that is to be
executed by Purchaser or Holdco on the Closing Date;

(ix) the duly executed Holdco Note in customary form;

(x) a certificate from Purchaser, dated as of the Closing Date, certifying that
the amount of Closed System Payout is zero; and

(xi) all other documents, instruments and writings (but not legal opinions)
reasonably requested in writing with reasonable advance notice to be delivered
by Seller at or prior to the Closing pursuant to this Agreement or otherwise
herewith.

(c) At the Closing, Seller will deliver to Purchaser:

(i) a share certificate representing all of the Shares, free and clear of all
Liens (other than those created by this Agreement and those Liens created by
Purchaser or any of its Subsidiaries or pursuant to applicable securities law
restrictions), in the name of NewPageCo in accordance with Section 1.06;

(ii) the certificates specified in Section 6.02(e) and (f);

(iii) resignations and releases from each of the directors of the Company and
each of its Subsidiaries who are also employees of Seller, in each case,
effective as of the Closing;

(iv) a certificate from the Company dated as of the Closing Date to the effect
that the Company is not a United States Real Property Holding Corporation within
the meaning of Section 897(c)(2) of the Code and that no interest in the Company
is a United States real property interest, in accordance with Treasury
Regulations Sections 1.1445-2(c)(3) and 1.897-2(h);

(v) the payoff letters required by Section 5.17 (Indebtedness);

(vi) a receipt duly executed by Seller acknowledging the receipt of the
Estimated Cash Purchase Price, the Holdco Shares and the Holdco Note referenced
in Sections 1.03(b)(i), (ii), and (ix);

(vii) a duly executed counterparty of each Related Document that is to be
executed by Seller, the Company or any of their respective Subsidiaries on the
Closing Date; and

(viii) all other documents, instruments and writings (but not legal opinions)
reasonably requested in writing with reasonable advance notice to be delivered
by Purchaser at or prior to the Closing pursuant to this Agreement or otherwise
required in connection herewith.

 

5



--------------------------------------------------------------------------------

(d) In accordance with Section 1.02(d), the Company shall cause Stora Enso North
America Corp. to deliver to Seller immediately prior to the Closing on behalf of
the Company $90,000,000. Seller shall deliver to the Company a duly executed
receipt acknowledging receipt of such amount.

(e) All proceedings to be taken and all documents to be executed and delivered
by all Parties at the Closing shall be deemed to have been taken and executed
simultaneously and no proceedings shall be deemed taken nor any documents deemed
executed or delivered until all have been taken, executed and delivered.

(f) With respect to directors of the Company and each of its Subsidiaries who
are not employees of Seller, Seller shall use its reasonable best efforts to
remove all such directors as of the Closing upon Purchaser’s request and to
cause such directors to deliver at the Closing their resignations and releases.”

Section 1.5 Amendment of Section 1.04. Section 1.04 of the Purchase Agreement is
hereby amended and restated in its entirety as follows:

“SECTION 1.04. Post-Closing Adjustment. (a) Within 60 calendar days following
the Closing, Purchaser shall prepare and deliver to Seller a statement setting
forth Purchaser’s calculation of (i) the Working Capital Adjustment and (ii) the
Closing Date Net Indebtedness. The calculation of the Closing Date Working
Capital shall be prepared in accordance with GAAP applied in a manner consistent
with the audited Financial Statements and by otherwise applying the same
methodologies and accounting policies used in and otherwise on a basis
consistent with the preparation of the audited Financial Statements, in all
cases, except to the extent otherwise expressly provided in Exhibit A or in the
definition of Closing Date Working Capital. The calculation of Closing Date Net
Indebtedness shall be prepared in accordance with the definition of “Closing
Date Net Indebtedness”. The “Working Capital Adjustment“ means an amount (which
amount may be positive or negative) equal to the Closing Date Working Capital
minus the Target Working Capital. “Closing Date Working Capital“ means the net
amount, as of the Closing (but without giving effect to any actions of
Purchaser, or to actions of the Company or its Subsidiaries taken at the Closing
that are contemplated by this Agreement) of the accounts of the Company and its
Subsidiaries, on a consolidated basis, including the aggregate amount of the SEO
Rebate Payables and the adjustment prescribed by Section 1.04(i), and excluding
the Excluded Assets and related Liabilities, determined, subject to Sections
1.04(h), 1.04(i) and 1.04(j), in accordance with Exhibit A (for the avoidance of
doubt, amounts included in the determination of the Closing Date Net
Indebtedness shall be excluded from the determination of the Closing Date
Working Capital). “Closing Date Net Indebtedness“ means Net Indebtedness of the
Company and its Subsidiaries as of the Closing Date. For purposes of
illustration, Exhibit A sets forth the calculation, from the combined balance
sheet of the Company and its Subsidiaries as at December 31, 2006, of what the
Closing Date Working Capital would be if the Closing Date had been December 31,
2006, without regard for the SEO Rebate Payables or the adjustments prescribed
by Section 1.04(i). The calculation of Closing Date Working Capital shall be
prepared without giving effect to any actions of the Purchaser, or to any
actions of the Company or its Subsidiaries taken at the Closing that are
contemplated by this Agreement.

 

6



--------------------------------------------------------------------------------

(b) Seller shall have 30 calendar days following receipt of the statement
referred to in Section 1.04(a) to deliver to Purchaser a written notice (a
“Notice of Dispute“) that Seller disputes Purchaser’s calculation of any of the
amounts or any portion of the amounts set forth therein, which Notice of Dispute
shall set forth in reasonable detail the basis for each element of such dispute.
If Seller does not deliver a Notice of Dispute on or before the expiration of
such 30-day period (or if Seller notifies Purchaser in writing that there is no
such dispute), the calculations prepared by Purchaser shall be deemed to be
final, binding and conclusive. In the event Seller delivers a Notice of Dispute
with respect to only certain of the amounts or certain portions of the amounts
set forth therein but not others, then any undisputed amount or portion thereof
shall be deemed to be final, binding and conclusive. In the event Seller
delivers a Notice of Dispute to Purchaser, then Seller and Purchaser shall
cooperate in good faith to resolve any such dispute as promptly as possible.
During such 30-day period, Purchaser shall provide Seller reasonable access to
the Purchaser’s and the Company’s personnel, properties and records relevant to
the calculation of the Working Capital Adjustment and the Closing Date Net
Indebtedness (subject to the execution of customary work paper access letters if
requested).

(c) In the event that Purchaser and Seller are unable to resolve all such
disagreements on or before the 30th calendar day following the delivery of such
Notice of Dispute, Purchaser and Seller shall retain Deloitte & Touche LLP, or
if Deloitte & Touche LLP is unable or unwilling to be retained, then such other
nationally recognized independent public accounting firm upon whom Purchaser and
Seller may mutually agree (such accounting firm being referred to as the
“Accounting Firm“), to resolve all such disagreements. The Accounting Firm may
only resolve disagreements as to matters covered by the Notice of Dispute. All
matters not covered by the Notice of Dispute shall be deemed to be final,
binding and conclusive. The determination by the Accounting Firm shall be final,
binding and conclusive on both Seller and Purchaser. Each of Purchaser and
Seller shall promptly provide their assertions regarding the Working Capital
Adjustment and the Closing Date Net Indebtedness, as the case may be, in writing
to the Accounting Firm and to each other. Purchaser and Seller shall each pay
the fees and disbursements of their respective internal and independent
accountants and other personnel incurred in the initial preparation, review and
final determination of the Working Capital Adjustment and the Closing Date Net
Indebtedness, as the case may be. All fees and expenses relating to the work, if
any, to be performed by the Accounting Firm shall be borne pro rata as between
Seller, on the one hand, and Purchaser, on the other, in proportion to the
allocation of the dollar value of the amounts in dispute between Seller and
Purchaser made by the Accounting Firm such that the prevailing Party prevailing
on the greater dollar value of such disputes pays the lesser proportion of the
fees and expenses. The Accounting Firm shall be instructed to render its
determination as soon as reasonably possible (which the Parties hereto agree
should not be later than 90 calendar days following the day on which the
disagreement is referred to the Accounting Firm). The Accounting Firm shall
conduct its determination activities in a manner wherein all materials submitted
to it are held in confidence and shall not be disclosed to any third parties
(other than any designated authorized Representative of a Party). The Accounting
Firm shall base its determination solely on the written submissions of the
parties and shall not conduct an independent investigation. The Parties agree
that judgment may be entered upon the determination of the Accounting Firm in
any court having jurisdiction over the Party against which such determination is
to be enforced.

 

7



--------------------------------------------------------------------------------

(d) For purposes of this Agreement, (i) the “Final Working Capital Adjustment“
(which amount may be a positive or negative number) shall mean the Working
Capital Adjustment as finally determined in accordance with this Section 1.04
and (ii) “Final Closing Date Net Indebtedness“ shall mean the Closing Date Net
Indebtedness as finally determined in accordance with this Section 1.04.

(e) Upon final determination of the Final Working Capital Adjustment:

(i) if the Final Working Capital Adjustment exceeds the Estimated Working
Capital Adjustment, Purchaser shall cause NewPageCo to deliver to Seller the
amount of such difference; or

(ii) if the Estimated Working Capital Adjustment exceeds the Final Working
Capital Adjustment, Seller shall deliver to NewPageCo (or at the Purchaser’s
direction, to the Company) the amount of such difference.

(f) Upon final determination of the Final Closing Date Net Indebtedness:

(i) if the Final Closing Date Net Indebtedness exceeds the Estimated Closing
Date Net Indebtedness, Seller shall deliver to NewPageCo (or at the Purchaser’s
direction, to the Company) the amount of such difference; or

(ii) if the Estimated Closing Date Net Indebtedness exceeds the Final Closing
Date Net Indebtedness, Purchaser shall cause NewPageCo to deliver to Seller the
amount of such difference.

(g) All payments under Sections 1.04(e) and (f) shall be made, together with
interest on such amount from the Closing Date to the date of payment at a per
annum rate equal to the JPMorgan Chase prime rate (determined as of the Closing
Date), by wire transfer of immediately available funds to an account specified
in writing by the receiving Party.”

(h) It is understood and agreed that (i) the Company and its Subsidiaries will
have receivables at Closing (the “Import Receivables”) that represent amounts
owing to the Company and its Subsidiaries from third party customers as a result
of the sale by the Company and its Subsidiaries to these third party customers
of products imported by Seller and (ii) the Import Receivables will be excluded
from the determination of Closing Date Working Capital for all purposes of this
Agreement. From and after the Closing, Purchaser agrees to cause the Company and
its Subsidiaries (i) to pursue the collection of the Import Receivables
consistent with the ordinary course of the Company’s customer accounts
receivable collection practice and (ii) to promptly transfer to Seller an amount
equal to the cash realization of the Import Receivables, net of any
out-of-pocket costs incurred in such collection. Within ten Business Days after
the end of each month from and after the Closing through and including the first
month in which all the Import Receivables have been collected or written off
consistent with the ordinary course of the Company’s customer accounts
receivable collection practice, Purchaser shall cause the Company to deliver to
Seller a certification by an officer of the Company

 

8



--------------------------------------------------------------------------------

specifying as of such month-end the total amount of the Import Receivables that
have been collected and that remain uncollected, respectively, and the total
amount of out-of-pocket expenses incurred by the Company in connection with, and
netted against, such collection. Except as expressly set forth in this
Section 1.04(h), the obligations of Purchaser and the Company to Seller under
this Section 1.04(h) shall be without any right of set-off.

(i) It is understood that Purchaser is require to reimburse Seller and its
Subsidiaries for certain expenses pursuant to Sections 5.08(b) and 5.09(b) (the
“Reimbursable Expenses”). The Parties agree that all accounts payable of the
Company and its Subsidiaries as of the Closing Date that constitute Reimbursable
Expenses shall be excluded from the determination of Closing Date Working
Capital, notwithstanding the definition of Closing Date Working Capital. Any
such excluded accounts payable (to the extent they would have been included in
Closing Date Working Capital but for this Section 1.04(i)) shall be deemed to
have been paid by Purchaser at Closing in satisfaction of Purchaser’s obligation
under Section 5.08(b) or 5.09(b), as applicable.

(j) The Parties acknowledge that the Company (i) currently incurs obligations to
make payments on behalf of Seller and its Subsidiaries (other than the Company
and its Subsidiaries) to certain customers of Seller and/or its Subsidiaries
(other than the Company and its Subsidiaries), (ii) makes such payments on
behalf of Seller and its Subsidiaries (other than the Company and its
Subsidiaries) when due and (iii) is reimbursed by the Seller for such payments.
The Parties agree that the determination of Closing Date Working Capital shall
include all obligations of the Company or any of its Subsidiaries to make
payments on behalf of Seller or any of its Subsidiaries to any customers of
Seller or any of its Subsidiaries (other than the Company and its Subsidiaries)
to the extent outstanding as of the Closing (the “SEO Rebate Payables”). From
and after the Closing, Seller shall no longer reimburse the Company and its
Subsidiaries for the SEO Rebate Payables.

Section 1.6 Amendment of Section 1.05. Section 1.05 of the Purchase Agreement is
hereby amended and restated in its entirety as follows:

“SECTION 1.05. Closing Date Equity Capitalization. Purchaser shall cause Holdco
upon, and after giving effect to, the Closing, to have the equity capitalization
(on an issued and outstanding basis and on a fully diluted basis) as set forth
on Exhibit D and to have Organizational Documents in the form attached hereto as
Exhibit J.”

Section 1.7 Insertion of Section 1.06. The following language shall be inserted
as Section 1.06 of the Purchase Agreement:

“SECTION 1.06. Pre-Closing Assignments by Purchaser.

(a) The Parties acknowledge that, prior to the Closing, the following will
occur:

(i) Purchaser will assign its right to acquire 511 of the Shares at Closing to
Holdco in exchange for Holdco agreeing to deliver to Seller at Closing the
Holdco Shares and the Holdco Note; and

 

9



--------------------------------------------------------------------------------

(ii) Purchaser will assign its right to acquire 1,748 of the Shares at Closing
to NewPageCo in exchange for NewPageCo agreeing to assume, subject to the
proviso in Section 10.05, all of Purchaser’s obligations under this Agreement
other than the obligation to deliver the Holdco Shares and the Holdco Note.

(b) The Parties acknowledge that, at the Closing, subject to the terms and
subject to the conditions set forth in this Agreement, the following will occur:

(i) NewPageCo will acquire 1,748 of the Shares pursuant to Section 1.01; and

(ii)(x) Holdco will acquire 511 of the Shares from Seller pursuant to
Section 1.01, (y) Holdco will contribute to Purchaser such Shares pursuant to
Section 351 of the Code and (z) Purchaser will contribute such Shares to
NewPageCo pursuant to Section 351 of the Code, such that, as a result of clause
(i) and this clause (ii), NewPageCo will own all of the Shares immediately after
the Closing.

(c) Seller shall cause the Company to cancel the existing share certificate in
the name of Seller prior to the Closing and deliver to Purchaser at the Closing
a share certificate in the name of NewPageCo representing all of the outstanding
shares of the Company as provided in Section 1.03(c)(i).”

Section 1.8 Amendment of Section 3.14(b). Section 3.14(b) of the Purchase
Agreement is hereby amended and restated in its entirety as follows:

“(b) Seller does not own or license any Intellectual Property Rights that are
used in or necessary for the conduct of the Business by the Company or any of
its Subsidiaries except: (i) as provided or licensed by Seller pursuant to the
terms of the Amended and Restated Transition Services Agreement or the Amended
and Restated Intellectual Property Agreement or (ii) for the Excluded Assets.”

Section 1.9 Amendment of Section 4.16. Section 4.16 of the Purchase Agreement is
hereby amended by adding the following sentence at the end thereof:

“SECTION 4.16. Investment Intent. Purchaser acknowledges, on behalf of itself,
Holdco and NewPageCo, that the Shares have not been registered under the
Securities Act, as amended and that the Shares may not be resold absent such
registration or unless an exemption therefrom is available. Purchaser is causing
Holdco and NewPageCo to acquire the Shares for their own respective account
(subject to Section 1.06), for investment purposes only and not with a view
toward distribution thereof. Each of Holdco and NewPageCo is an “accredited
investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) under the
Securities Act.”

Section 1.10 Amendment of Section 5.07(a). Section 5.07(a) of the Purchase
Agreement is hereby amended and restated in its entirety as follows:

 

10



--------------------------------------------------------------------------------

“(a) The Company and Seller agree that, effective as of immediately prior to the
Closing, each of the agreements listed in Section 5.07(i) of the Company
Disclosure Schedule shall be automatically terminated without any further action
by the parties thereto or any further liability, penalty or cost of the
Purchaser, Holdco, Company or any Subsidiaries or Seller thereunder; provided,
that any account receivable or account payable accrued prior to the Closing Date
under such arrangements shall survive until paid in due course but solely to the
extent reflected in the calculation of Closing Date Working Capital. The Company
and Seller agree that, effective as of immediately prior to Closing, all
agreements listed on Exhibit G shall have been terminated, cancelled, settled or
otherwise made inoperative without any further action by the parties thereto
without any further obligations under such agreements. Purchaser, Seller and the
Company acknowledge and agree that (i) the Indebtedness under the Bridge Loan
Agreement shall be extinguished at Closing by or on behalf of Purchaser in
accordance with Sections 1.03(b)(iii) and 1.03(d) and (ii) on and after the
Closing Date, the Company shall no longer have any rights or obligations or
otherwise be able to benefit from those agreements set forth in Section 5.07(ii)
of the Company Disclosure Schedule (such agreements, the “Terminated
Contracts“). Without limitation to the foregoing, on or prior to the Closing
Date and except as provided in Sections 1.03(b)(iii) as provided in the Amended
and Restated Transition Services Agreement and Section 5.07(b), Seller and the
Company shall terminate or cause to be terminated, and eliminate and procure the
release of all current and future liabilities (including liabilities for all
obligations to indemnify Seller or otherwise hold it harmless pursuant to any
agreement or other arrangement entered into prior to the Closing), and the
termination of all rights, of the Company and each of its Subsidiaries under all
agreements, intercompany accounts payable and accounts receivable between the
Company or any of its Subsidiaries, on the one hand, and Seller or any Affiliate
of Seller, other than the Company and its Subsidiaries, on the other hand,
without any further action by the parties thereto or any further liability,
penalty or cost of the Company, Seller, Purchaser or any of their respective
Affiliates. Notwithstanding anything to the contrary in this Section 5.07, the
Seller Guarantees, subject to the terms of Sections 5.10, and the Company’s
obligation to pay the SEO Rebate Payables shall remain in full force and effect
from and after the Closing.”

Section 1.11 Amendment of Section 5.10(a). Section 5.10(a) of the Purchase
Agreement is hereby amended and restated in its entirety as follows:

“(a) Subject to the proviso in the penultimate sentence of this subsection (a),
Purchaser shall use its reasonable best efforts to have released and cancelled
each Seller Guarantee (other than any Seller Guarantee in respect of
Indebtedness that is paid in full under Section 5.17) set forth in item 4 on
Section 3.18(a) of the Company Disclosure Schedule or to cause itself and/or one
or more of its Affiliates or a letter of credit to be substituted for Seller and
each of Seller and each of Seller’s Affiliates in respect of such Seller
Guarantee, in each case, as of the Closing Date. To the extent such release or
substitution of any Seller Guarantee contemplated by the first sentence of this
Section 5.10(a) has not been effected as of the Closing Date, (i) subject to the
proviso in the penultimate sentence of this subsection (a), Purchaser and Seller
shall use all commercially reasonable efforts to terminate (without any
surviving liability) the agreement underlying such Seller Guarantee as of the
Closing Date or as soon as possible thereafter and (ii) until such agreement is
terminated (without any surviving liability) Purchaser agrees, and after the
Closing Date, shall cause the Company, in each case, unconditionally and
irrevocably, without the right of setoff, to pay to, reimburse and indemnify and
hold harmless,

 

11



--------------------------------------------------------------------------------

Seller for and against any payments, costs and expenditures incurred by Seller
or any of its Affiliates after the Closing as relating to such Seller Guarantee
until the complete release of Seller and its Affiliates under such Seller
Guarantee. With respect to all guarantees issued by Seller on behalf of the
Company and its Subsidiaries in respect of the assignment of the Current Pulp
Supply Contracts, (i) Purchaser shall use commercially reasonable efforts to
replace such guarantees as soon as possible after the Closing Date by offering
to provide guarantees by NewPageCo in respect of performance obligations of the
Company or any of its Subsidiaries under the Current Pulp Supply Contracts and
(ii) until the applicable guarantee of Seller is extinguished (without any
surviving liability to Seller) or has expired, Purchaser agrees, and after the
Closing Date, shall cause the Company, in each case, unconditionally and
irrevocably, without the right of setoff, to pay to, reimburse and indemnify and
hold harmless Seller for and against any payments, costs and expenditures
incurred by Seller or any of its Affiliates after the Closing pursuant to such
guarantee. If, notwithstanding Purchaser’s reasonable best efforts described
above, any Seller Guarantee (other than any Seller Guarantee in respect of
Indebtedness that is paid in full under Section 5.17) is outstanding after the
Closing Date, Purchaser shall cause the Company to deliver at the Closing an
irrevocable letter of credit in an amount sufficient to cover all of Purchaser’s
and the Company’s potential payment, reimbursement and indemnification
obligations under this Section 5.10, including with respect to the Sale
Lease-Back, the amount set forth on Schedule 5.10 of the Company Disclosure
Schedule; provided, however, that in no event shall Purchaser or any of its
Affiliates be required to (i) obtain an aggregate amount of letters of credit in
excess of $10 million or (ii) provide, issue, incur or otherwise enter into any
Credit Support Obligations except for the issuance of guarantees by NewPageCo in
respect of performance obligations of the Company or any of its Subsidiaries to
the extent permitted by Holdco’s and NewPageCo’s financing arrangements. Seller
or the applicable counter-party of the agreement underlying the Seller Guarantee
shall be the beneficiary of each such letter of credit.”

Section 1.12 Amendment of Section 5.18(b). Section 5.18(b) is hereby amended and
restated in its entirety as follows:

“(b) At the Closing, Seller and the Company shall enter into the Pulp Supply
Agreement.”

Section 1.13 Amendment of Section 8.01(d). Section 8.01(d) is hereby amended and
restated in its entirety as follows:

“(d) by written notice from Seller to Purchaser if (i) the conditions set forth
in Section 6.02 have been satisfied (other than those conditions that by their
terms are to be satisfied at Closing, and on the date of such termination no
state of facts or circumstances exists that would cause such conditions not to
be able to be satisfied on the Closing Date if the Closing were to occur on such
date) and (ii) on or prior to the last day of the Marketing Period, neither
Purchaser nor NewPageCo has received the proceeds of the Financing; or”

Section 1.14 Amendment of Section 10.02(a).

1.14.1 Section 10.02(a) is hereby amended by deleting the below listed
definitions therein and replacing it with the following, as applicable:

 

12



--------------------------------------------------------------------------------

“Bridge Loan Agreement“ means the Bridge Loan Agreement, dated as of December 6,
2007, between Seller and the Company pursuant to which the Company had
$1,332,200,000 in aggregate principal amount and accrued interest outstanding as
of immediately prior to the Closing.

“Indebtedness“ of any Person means, as of any date, the amount equal to the sum
(without any double-counting) of the following obligations (whether or not then
due and payable), to the extent they are of such Person or its Subsidiary or
guaranteed by such Person or its Subsidiary (other than the SEPH Woodlands
Guarantees): (i) all outstanding indebtedness for borrowed money owed to third
parties, (ii) accrued interest payable with respect to Indebtedness referred to
in clause (i), (iii) all obligations evidenced by notes, bonds, debentures or
other similar instruments (whether or not convertible), (iv) all obligations
under indentures or arising out of any financial hedging arrangements, (v) all
obligations for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business consistent
with past practice) and (vi) all obligations as lessee that would be required to
be capitalized in accordance with GAAP other than the Sale Lease-Back. In
addition, “Indebtedness” shall include, without duplication of other amounts
included in Indebtedness, to the extent not fully paid before Closing (or at the
Closing with funds (A) not included as cash of the Company in the Closing Date
Net Indebtedness and (B) not provided by Purchaser on behalf of the Company or
Seller), all amounts owing (whether or not then due and payable) by the Company
or any of its Subsidiaries as out-of-pocket advisory, broker, legal, investment
banking and other professional fees incurred with respect to periods before the
Closing in connection with the transactions contemplated by this Agreement
(other than amounts expressly required to be borne by Purchaser by this
Agreement, including Sections 5.08(b) and 5.09(b)). For the avoidance of doubt,
(x) the Sale Lease-Back will not be considered “Indebtedness” for purposes of
this Agreement and (y) underfunded liabilities under the Company and its
Subsidiaries pension funds and retiree medical plans will not be considered
“Indebtedness” for purposes of this Agreement. In the event a new restructuring
is implemented after December 31, 2006 by the Company or any of its
Subsidiaries, then any current portion of any provision for such restructuring
that would be included in the combined balance sheet of the Company and its
Subsidiaries as of the Closing Date, determined in accordance with the same
methodology as the audited balance sheet as of December 31, 2006 included in the
Company Disclosure Schedule, shall be deemed to be Indebtedness as of the
Closing Date.

“Net Indebtedness“ means the aggregate amount of all (i) Indebtedness, plus
(ii) all prepayment premiums, penalties, breakage costs, “make whole amounts,”
costs, expenses and other agreed payment obligations of the Company and its
Subsidiaries (without any double counting) that would arise (whether or not then
due and payable) if the aggregate amount of all Indebtedness of the Company and
its Subsidiaries were prepaid in full on the Closing Date (including, without
limitation, if any item of Indebtedness cannot be repaid on or before the
Closing Date (e.g., as a result of an irrevocable advance notice requirement),
all interest on and other accretion of such item that occurs between the Closing
Date and the earliest date that repayment may occur (e.g., if notice were
delivered on the Closing Date) and all out of pocket fees and expenses incurred
in connection with repayment of Indebtedness of the Company and its
Subsidiaries, whether or not due and payable, including, without limitation, any
amounts owing to any trustee or advisors, but without double-counting with any
amounts included in Indebtedness, plus any transaction-related payments payable
by the Company as of or after the

 

13



--------------------------------------------------------------------------------

Closing to any employee of the Company or any employee of any Affiliate of the
Company relating to the transactions contemplated herein (for the avoidance of
doubt, this reference to transaction-related payments to employees refers to
single-trigger pay-outs based on the occurrence of the Closing and not to any
double trigger change-in-control obligations, retention payments based on
remaining employed for a period after the Closing or payments triggered by
termination of such employee from and after the consummation of the Closing),
plus (iii) the amount owed under the Bridge Loan Agreement (plus all prepayment
premiums, penalties, breakage costs, “make whole amounts,” costs, expenses and
other agreed payment obligations of the Company and its Subsidiaries pursuant
thereto) (without any double counting), minus (iv) all “cash and cash
equivalents” (determined in accordance with GAAP), plus (v) $3,000,000.

“Related Documents“ means the Securityholders Agreement, the Guarantee, the
Amended and Restated Transition Services Agreement, the Amended and Restated
Intellectual Property Agreement, the Pulp Supply Agreement, the Holdco Note, the
Corenso Agreements and each other agreement, certificate or document relating to
this Agreement or the transactions contemplated hereby.

1.14.2 Section 10.02(a) is hereby amended by adding the following definitions:

“NewPageCo” means NewPage Corporation.

“SEPH Woodlands Guarantees” means the guarantees issued by Stora Enso Port
Hawkesbury Limited in respect of bank loans to pulpwood contractors for the
purchase of equipment required to supply, produce or transport forest products
to Stora Enso Port Hawkesbury Limited, which bank loans, as of October 31, 2007,
totaled $5,938,686.10 in the aggregate.

Section 1.15 Amendment of Section 10.03. Section 10.03 is hereby amended by
deleting the contact information provided for notice to Seller or the Company
(if prior to Closing) and replacing it with the following:

 

  “Stora Enso Oyj     Kanavaranta 1 P.O. Box 309     Fin-00101 Helsinki, Finland
    Attention: Erkki Autio     Facsimile: +358 2046 21359”  

Section 1.16 Amendment of Section 10.05. Section 10.05 is hereby amended and
restated in its entirety as follows:

“SECTION 10.05. Entire Agreement; Assignment; Execution. This Agreement,
together with the Schedules and Exhibits hereto, the Confidentiality Agreement,
the Joint Defense Agreement and the Related Documents, constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof. This
Agreement shall not be assigned and no obligations hereunder may be transferred
by any Party, provided, however, that Purchaser may transfer any of its rights
and obligations to any Affiliate of Purchaser and Purchaser may pledge any of
its rights hereunder or

 

14



--------------------------------------------------------------------------------

under any Related Document as collateral to support the Financing, but no such
transfer or assignment shall relieve Purchaser of any of its obligations
hereunder. Any attempted assignment or transfer which does not comply with the
provisions of this Section 10.05 shall be null and void ab initio. This
Agreement shall be binding upon a Party hereto only upon the manual execution
and delivery (which delivery may be by telecopy or facsimile or electronic mail)
of a signature page to a counterpart hereto.”

ARTICLE II

AMENDMENT TO SCHEDULES AND EXHIBITS TO PURCHASE AGREEMENT

Section 2.1 Amendment of Section 3.09(a) of the Company Disclosure Schedule.
Section 3.09(a) of the Company Disclosure Schedule to the Purchase Agreement is
hereby amended and restated in its entirety as set forth on Annex A hereto.

Section 2.2 Amendment of Section 3.09(b) of the Company Disclosure Schedule.
Section 3.09(b) of the Company Disclosure Schedule to the Purchase Agreement is
hereby amended and restated in its entirety as set forth on Annex B hereto.

Section 2.3 Amendment of Section 3.14(a) of the Company Disclosure Schedule.
Section 3.14(a) of the Company Disclosure Schedule to the Purchase Agreement is
hereby amended and restated in its entirety as set forth on Annex C hereto.

Section 2.4 Amendment of Section 4.18 of the Company Disclosure Schedule.
Section 4.18 of the Company Disclosure Schedule to the Purchase Agreement is
hereby amended and restated in its entirety as set forth on Annex D hereto.

Section 2.5 Amendment of Section 5.02 of the Company Disclosure Schedule.
Section 5.02 of the Company Disclosure Schedule to the Purchase Agreement is
hereby amended and restated in its entirety as set forth on Annex E hereto.

Section 2.6 Amendment of Section 5.14 of the Company Disclosure Schedule.
Section 5.14 of the Company Disclosure Schedule to the Purchase Agreement is
hereby amended and restated in its entirety as set forth on Annex F hereto.

Section 2.7 Amendment of Section 5.15 of the Company Disclosure Schedule.
Section 5.15 of the Company Disclosure Schedule to the Purchase Agreement is
hereby amended and restated in its entirety as set forth on Annex G hereto.

Section 2.8 Amendment of Exhibit A of the Purchase Agreement. Exhibit A to the
Purchase Agreement is hereby amended and restated in its entirety as set forth
on Annex H hereto.

Section 2.9 Amendment of Section 3.18 of the Company Disclosure Schedule.
Section 3.18 of the Company Disclosure Schedule to the Purchase Agreement is
hereby amended and restated in its entirety as set forth on Annex I hereto
(other than for purposes of Section 5.10(a)).

 

15



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.1 No Waiver. Nothing in this Amendment shall constitute a waiver by
Seller or Purchaser of any breach or default on the part of any party to the
Purchase Agreement.

Section 3.2 Governing Law; Jurisdiction. The provisions of Sections 15.3 and
15.4 of the Purchase Agreement shall apply to this Amendment as if references to
“Agreement” therein were to this Amendment.

Section 3.3 No Other Agreements. This Amendment together with the Purchase
Agreement (as amended by this Amendment and together with the Schedules and
Exhibits referenced herein), the Confidentiality Agreement, the Joint Defense
Agreement and the Related Documents, constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof.

Section 3.4 Effect. Except as expressly set forth herein, this Amendment shall
not by implication or otherwise alter, modify, amend or in any way affect any of
the representations, warranties, terms, conditions, obligations, covenants or
agreements contained in the Purchase Agreement, all of which shall continue in
full force and effect in accordance with their respective terms. For the
avoidance of doubt, except as expressly set forth herein, the execution,
delivery and effectiveness of this Amendment shall not constitute a
reaffirmation, remaking, withdrawal or modification as of the date of this
Amendment of any of the representations, warranties or covenants of any party
hereto.

Section 3.5 Counterparts; Execution and Delivery by Facsimile. This Amendment
may be executed in two or more counterparts, each of which shall be deemed to be
an original, but all of which shall constitute one and the same agreement. This
Amendment may be executed and delivered by facsimile, with such delivery to be
as effective as delivery of an originally executed counterpart hereof.

Section 3.6 Sale Lease-Back Reclassification. Notwithstanding anything in herein
or in any other document to the contrary, for all purposes of the Purchase
Agreement and this Amendment, the Sale Lease-Back shall be treated as if its
reclassification from an operating lease to a capital lease had not occurred and
there shall be no other consequences in connection with this reclassification in
connection with the Purchase Agreement or this Amendment other than as
documented herein.

Section 3.7 Holdco Capitalization at Closing. Notwithstanding anything in herein
or in any other document to the contrary, for all purposes of the Purchase
Agreement and this Amendment, including Exhibit D to the Purchase Agreement,
when calculating (i) the aggregate ownership interest of Holdco Shares by
Seller, CCM, its Affiliates and certain current officers and directors of
Purchaser as of the Closing, and (ii) the number of Holdco Shares issued and
outstanding as of the Closing, it shall be assumed that the 232,314 Holdco
Shares, which underly (in the aggregate) the stock options to be issued to the
persons set forth on Annex I hereto in connection with the Closing, are already
issued and outstanding. Purchaser represents and warrants that the persons on
Annex I are employees of the NewPageCo and not of CCM or its Affiliates (other
than Purchaser and its Subsidiaries).

 

16



--------------------------------------------------------------------------------

[signature page follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto caused this Amendment to be duly executed
as of the date first above written.

 

STORA ENSO OYJ By:  

/s/ Markus Rauramo

Name:   Markus Rauramo Title:   Senior Vice President, Group Treasurer STORA
ENSO NORTH AMERICA INC. By:  

/s/ Markus Rauramo

Name:   Markus Rauramo Title:   Attorney-in-fact NEWPAGE HOLDING CORPORATION By:
 

/s/ Douglas K. Cooper

Name:   Douglas K. Cooper Title:   Vice President, General Counsel and Secretary

 

18